Exhibit 99.3 GATEWAY FINANCIAL HOLDINGS OF FLORIDA, INC. AND SUBSIDIARIES INDEX TO CONSOLIDATED FINANCIAL STATEMENTS Independent Auditors' Report 2 Consolidated Balance Sheets, December 31, 2015 and 2014 3 Consolidated Statements of Earnings for the Years Ended December 31, 2015 and 2014 4 Consolidated Statements of Comprehensive Income for the Years Ended December 31, 2015 and 2014 5 Consolidated Statements of Stockholders' Equity for the Years Ended December 31, 2015 and 2014 6-7 Consolidated Statements of Cash Flows for the Years Ended December 31, 2015 and 2014 8-9 Notes to Consolidated Financial Statements, December 31, 2015 and 2014and for the Years Then Ended 10-46 1 Independent Auditors' Report The Board of Directors and Stockholders Gateway Financial Holdings of Florida, Inc.
